Title: To James Madison from John Muse, [June 1816]
From: Muse, John
To: Madison, James


        
          [June 1816]
        
        The Petition of John Muse humbly represents,
        That at the last term of the Circuit court of the District of Columbia, for the County of Washington, he was convicted of keeping a disorderly house,

and fined therefor five dollars—and committed to prison until the fine and costs were paid. He does not possess the means of making the payment required, has suffered a tedious and close confinement for many months, and has no hope of being released, but thro’ the clemency of the President of the United States—which he hereby humbly solicits, and trusts, does not solicit in Vain.
        
          John Muse
        
      